Citation Nr: 9930786	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 27, 
1995, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include entitlement to an effective 
date earlier than October 27, 1995, for a 70 percent 
disability rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has a high school education and two years of 
vocational training as an industrial electrician.  He had 
worked as an electrician, a blaster in the coal mines, and in 
general labor.  The veteran last worked in 1982.  

3.  As of January 10, 1991, one year prior to the receipt of 
the claim for TDIU, the veteran manifested psychoneurotic 
symptoms from PTSD productive of severe social and industrial 
impairment.  

4.  As of January 10, 1991, the veteran's service-connected 
disabilities precluded him from securing or following a 
substantially gainful occupation.   


CONCLUSION OF LAW

The criteria for an effective date of January 10, 1991, for 
the award of TDIU, to include the 70 percent disability 
rating for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 
4.1-4.7, 4.16, 4.17, 4.19 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

Records from the Social Security Administration (SSA records) 
indicated that in November 1994, the agency determined that 
the veteran had not engaged in substantial gainful employment 
since July 1982, that he had a severe impairment secondary to 
anxiety-related disorder, and that he met the criteria for 
disability under SSA regulations.  He was therefore entitled 
to SSA disability benefits from July 1982.  

The RO obtained the veteran's VA outpatient medical records.  
May 1991 progress notes indicated that he reported having 
severe PTSD, with symptoms including hyperstartle reflexes, 
nightmares, and a history of suicidal ideation.  He was 
recently released from incarceration and unemployed.  
Examination was significant for anxiety and depressed mood.  
Upon presentation in June 1991, the intake nurse noted 
pressured speech, frequent profanity, and occasionally 
incongruent affect.  When he was asked to identify specific 
problems and symptoms, he became hostile and threatening.  
The consulting physician noted that the veteran was 
psychotic, exhibiting delusions of grandiosity, irrelevant 
and illogical speech, and inappropriate affect.  The 
diagnosis offered was bipolar disorder.  Notes dated in 
September 1991 showed fewer symptoms and an additional 
diagnosis of possible borderline personality disorder.  The 
veteran's physician indicated in February 1992 that he 
continued to display grandiosity, occasional 
inappropriateness, loosening of associations, and illogical 
thinking.   

In an August 1991 statement, the veteran indicated that he 
was an industrial electrician.  His PTSD symptoms included 
shaking hands, fatigue, and lack of concentration.  In a 
December 1991 statement, he added the he had been unemployed 
for 13 years due to PTSD.  He again indicated that he was 
unable to function as an electrician.  The veteran explained 
that he experienced long periods of thinking or dreaming 
about his experiences.  He had nightmares that caused 
nervousness the next day, which interfered with the ability 
to perform daily activities.  He had two failed marriages.     

The veteran submitted his claim for TDIU in January 1992.  He 
indicated that he was unable to secure or follow a 
substantially gainful occupation due to PTSD.  He asserted 
that his disability affected full-time employment and 
rendered him unable to work as of December 1977.  The veteran 
reported that he had a high school education and an 
additional two years of training in industrial electricity.  
He had last worked as a blaster at a coal company.  He 
explained that, because of his disability, he was too nervous 
to handle explosives in the coal mines and to work with high 
voltage.  He was unemployed for the safety of himself and 
others.  

During the January 1992 VA psychiatric examination, the 
veteran described an employment history including 
construction, forklift operation, and working at a sawmill, a 
quarry, and in the coal mines.  He related that he had not 
worked since 1977.  Subjective complaints included lack of 
concentration, frequently feeling scared and jumpy, avoidance 
of crowds, nightmares that woke him, flashbacks with the 
sensation of reliving the experience, exaggerated startle 
response, irritability, and slowed responses.  He also 
reported very poor sleep, variable appetite, and memory 
problems.  Examination was significant for very constricted, 
almost flat affect and difficulty with concentration.  The 
diagnosis was PTSD, late onset with anxious features.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within 1 year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In a March 1998 rating decision, the RO increased the 
veteran's disability rating for PTSD to 70 percent effective 
October 27, 1995.  In addition, the RO awarded the veteran a 
total disability rating based on individual unemployability, 
also effective October 27, 1995.  In this case, the award of 
TDIU was premised solely on the veteran's disability from 
PTSD and permitted from the date the RO assigned a 70 percent 
rating for PTSD.  The Board notes that, absent the 70 percent 
rating, the veteran fails to meet the percentage criteria set 
forth in VA regulations.  Therefore, the Board finds that the 
issues are inextricably intertwined and will address both 
herein.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under Diagnostic Code (Code) 9411, a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  A 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is in order when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).   

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to an effective date off 
January 10, 1991, one year before the receipt of the 
veteran's claim for TDIU, for the award of 70 percent for 
PTSD and TDIU.  SSA records show a finding of moderate 
impairment of activities of daily living,  marked impairment 
of maintaining social functioning, frequent deficiencies of 
concentration and repeated episodes of decompensation in a 
work or work-like setting.  VA records show episodes of 
psychotic symptoms, with continual complaints of nightmares 
that caused sleep disturbance and severe lack of 
concentration during the day.  Taken as a whole, the Board 
believes that the above-described evidence adequately 
demonstrates severe impairment of social and particularly 
industrial impairment.  38 C.F.R. § 4.7.  The Board notes 
that, although the impairment from PTSD is severe, the 
evidence fails to reveal the extreme type of behavior 
required for a 100 percent schedular rating.  

In addition, with the establishment of the January 10, 1991 
effective date for the 70 percent rating for PTSD, the Board 
finds that the veteran satisfied the percentage criteria set 
forth by VA regulation at that time.  38 C.F.R. § 4.16(a).  
Moreover, given the veteran's education, training, and work 
history, the Board concludes that he was precluded from 
securing or following a substantially gainful occupation 
within the year prior to his TDIU claim.  Specifically, the 
SSA determined that the veteran was disabled within the 
meaning of its regulations solely by virtue of an anxiety-
related disorder.  The evidence shows that the veteran has in 
fact been unemployed for many years.  His PTSD symptoms cause 
significant interference with abilities required for 
functioning in employment involving electricity and 
explosives.   

In summary, the Board concludes that the evidence supports 
entitlement to an effective date of January 10, 1991, for a 
70 percent rating for PTSD and entitlement to TDIU.  
38 U.S.C.A. §§ 1155, 5107(b), 5110; 38 C.F.R. §§ 3.102, 
3.340, 3.341, 3.400, 4.3, 4.7, 4.16, 4.17; 38 C.F.R. § 4.132, 
Code 9411 (1996).  The veteran is hereby advised that, for 
the affected time period during the veteran's incarceration, 
he will be compensated in accordance with 38 U.S.C.A. § 5131 
and 38 C.F.R. § 3.665.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an effective date of 
January 10, 1991, for the award of a 70 percent disability 
rating for PTSD and the award of TDIU is granted.    




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

